Order filed October 6, 2011.




                                         In The

                     Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00742-CV
                                   ____________

                   SYLVIA YOLANDA ARREDONDO, Appellant

                                            V.

                    ANTONIO A. BETANCOURT, JR., Appellee


                      On Appeal from the 309th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2002-05630


                                      ORDER

      This is an appeal from a final order in a suit to modify the parent-child relationship
signed May 31, 2011. The clerk’s record was filed September 30, 2011.

      Our review has determined that a relevant item has been omitted from the clerk's
record. See Tex. R. App. P. 34.5(c). The record does not contain appellant’s Motion to
Reform/Modify the Judgment or for New Trial and to Extend the Appellate Deadlines filed
on June 6, 2011.
       The Harris County District Clerk is directed to file a supplemental clerk’s record on
or before October 21, 2011, containing appellant’s Motion to Reform/Modify the
Judgment or for New Trial and to Extend the Appellate Deadlines filed on June 6, 2011.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM




                                               2